DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Allowable Subject Matter
Claims 1, 7-8, and 10-27 are allowed.
Claims 1 and 10-27 are allowable because the prior art of record does not disclose or make obvious an image forming apparatus comprising one or more controllers configured to “accept a setting regarding a notification function” such that “in a case where the notification function is in the first setting state, execute the notification irrespective of whether or not the second container is empty when the first container is empty, and in a case where the notification function is in the second state, execute the notification when the first container is empty and the second container is empty, and do not execute the notification when the first container is empty and the second container is not empty.”  It is this combination of limitations, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.
Similarly, claim 7 is allowable because the prior art of record does not disclose or make obvious a controlling method for an image forming apparatus having a plurality of containers to contain sheets, the method comprising “accepting a setting regarding a notification function” such that “in a case where the notification function is in the first setting state, execute the notification irrespective of whether or not the second container is empty when the first container is empty, and in a case where the notification function is in the second state, execute the notification when the first container is empty and the second container is empty, and do not execute the notification when the first container is empty and the second container is not empty.”  It is this combination of limitations, in combination with other features and limitations of claim 7, that makes these claims allowable over the prior art of record.
Likewise, claim 8 is allowable because the prior art of record does not disclose or make obvious a non-transitory computer-readable storage medium storing a program for causing a computer to execute a controlling method for an image forming apparatus having a plurality of containers configured to contain sheets, the method comprising “accepting a setting regarding a notification function” such that “in a case where the notification function is in the first setting state, execute the notification irrespective of whether or not the second container is empty when the first container is empty, and in a case where the notification function is in the second state, execute the notification when the first container is empty and the second container is empty, and do not execute the notification when the first container is empty and the second container is not empty.”  It is this combination of limitations, in combination with other features and limitations of claim 8, that makes these claims allowable over the prior art of record.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853